Citation Nr: 0428417	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-19 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to recognition of the veteran's marriage to 
S.K.M. as valid for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in February 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The veteran testified before the undersigned at a hearing 
held at the RO in March 2004.


FINDINGS OF FACT

1.  The veteran was divorced from D.M.B. in May 1973.

2.  The veteran had not entered into a marriage with any 
other person prior to the divorce of D.M.B. ending in May 
1973.

3.  The veteran remarried D.M.B. in 1975, but was again 
divorced from D.M.B. in June 1975.

4.  The veteran married S.K.M. in January 1976 and they were 
divorced in August 1989.

5.  The veteran remarried S.K.M. in January 1993 and has 
remained married to her since then. 


CONCLUSION OF LAW

The marriage between the veteran and S.K.M. is valid for VA 
purposes.  38 U.S.C.A. § 103; 38 C.F.R. §§ 3.1(j), 3.50, 
3.205, 3.206 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

In light of the favorable disposition of the appeal, 
compliance with the VCAA is moot. 

Factual Background

The veteran entered service when he was 22 years of age.  The 
service medical records show that he identified, as his next 
of kin, his mother.  He left blank those portions of the 
medical history forms for identifying the state of health of 
his spouse.  

The record does not contain documentation of the veteran's 
marriages to D.M.B.  The record does contain a copy of a May 
1973 Judgment Entry dissolving his marriage to D.M.B. and a 
judgment in June 1975, granting a divorce to the veteran and 
D.M.B.  

Of record are copies of a February 1974 Final Decree and a 
December 1975 Final Order, showing that S.K.M. was divorced 
twice from her first husband, M.B.M.  

A copy of a marriage certificate shows that the veteran and 
S.K.M. were married in January 1976.  

On a VA Form 22-1990 received in February 1976, the veteran 
reported that he was married to S.K.M., following termination 
of a marriage to D.M.B. 

In October 1978, in a legal adoption proceeding, court 
records recognized the veteran as the husband of S.K.M. 

On a VA Form 21-526 received in August 1978, the veteran 
reported that he was married twice to D.M.B. from January 
1970 to June 1972 and from February 1975 to June 1975 with 
both marriages ending in divorce.  He also reported that he 
was currently married to S.K.M. since January 1976.  He 
indicated that he had been married a total of three times.  
The veteran reported substantially the same information on a 
VA Form 21-526 received in October 1979 with only a minor 
discrepancy in the dates of remarriage and divorce from 
D.M.B.

In VA Form 21-526, dated in October 1982, the veteran 
reported that he had been married twice.

In a private hospital report, dated in May 1989, the veteran 
indicted that he was married to S.K.M. and it was the second 
marriage for both. 

A copy of an August 1989 Court Order shows that S.K.M. was 
granted a divorce from the veteran.

A copy of a marriage license shows that S.K.M. and the 
veteran were remarried to each other in January 1993.

In a VA medical record, dated in March 1998, the veteran 
reported that he was married five times with one biological 
son resulting from the second marriage.  He indicated that 
the first marriage was a common law marriage ending in 1968, 
that the second marriage lasted two to three years and ended 
in divorce; that he remarried the same woman he had divorced 
and remained married for 9 years; that the fourth marriage 
began in 1975; and that for the fifth marriage he remarried 
the woman he divorced in the fourth marriage.
 
In a VA Form 21-526, dated in February 1998, the veteran 
reported that he had been married five times and that he was 
currently married to S.K.M.

In August 1999, the veteran reported having been married four 
times: He was married from 1970 to 1972 and had a child 
during that marriage; from 1973 to 1974; from 1976 to 1991; 
and since 1992.

In a Declaration of Status of Dependents, dated in May 2001, 
the veteran reported that he was married to D.M.B. from 1973 
until 1975; to S.K.M. from 1976 to 1989; and again to S.K.M. 
since 1993.  He reported that he and S.K.M. currently lived 
together.

In the February 2002 decision from which the current appeal 
originates, the RO determined that common law marriages were 
recognized as valid marriages in Ohio prior to October 1991, 
and that the veteran consequently was required to obtain a 
divorce from his first marriage to D.M.B.  In April 2002 (and 
after the veteran submitted a copy of the May 1973 Judgment 
Entry dissolving the marriage of the veteran and D.M.B.) the 
RO indicated that S.K.M. still could not be recognized as the 
veteran's spouse for VA purposes because he had at one point 
identified a marriage to an unidentified woman that preceded 
his marriages to D.M.B. and to S.K.M.

At his March 2004 hearing, the veteran testified that a 
marriage certificate for his first marriage to D.M.B. did not 
exist, as it was a common law marriage.  He averred that the 
first woman to whom he was married was D.M.B., and that they 
had a child together.  He testified as to the chronology of 
his marriages, divorces and remarriages to D.M.B. and S.K.M.

Analysis

The veteran contends that his marriage to S.K.M. is valid for 
VA purposes.  He maintains that he was married in 1968 or 
1970 to his first wife, D.M.B., by operation of common law.  
He states that he was divorced from D.M.B. and remarried her 
in 1975 and again divorced D.M.B. in June 1975.  He also 
states that he married S.K.M. in January 1976 and was 
divorced from S.K.M. in August 1989, but remarried her in 
January 1993, and that he has remained married to her since 


that time.  He indicates that S.K.M. herself was married to a 
Mr. M.B.M. twice, but last divorced that individual in 
December 1975.  

For VA purposes, a "spouse" is a person of the opposite sex 
whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  38 C.F.R. § 3.1(j) 
defines marriage as a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  

As described in detail in the preceding section, the record 
contains proof of the veteran's divorce from D.M.B. in May 
1973 (his first marriage to her) and in June 1975 (his second 
and last marriage to her).  Although proof of the veteran's 
marriage to D.M.B. for either marriage is not of record, he 
contends that the first marriage was a common law marriage, 
and in any event, the Board is satisfied that the May 1973 
and June 1975 divorce decrees establish that the veteran is 
no longer legally married to D.M.B.  The record contains 
proof that the veteran married S.K.M. in January 1976, that 
he was divorced from her in August 1989, and that he 
remarried her in January 1993.  The record also shows that 
S.K.M. received a divorce from M.B.M. twice, ending each of 
her two marriages to him.  The Board notes that the records 
of marriage on file are consistent with 38 C.F.R. § 3.205, 
and that the divorce decrees are regular on their face and 
have not had their validity put in issue.  38 C.F.R. § 3.206.

The issue in this case boils down to whether there is a legal 
impediment to the veteran's marriage to S.K.M. by virtue of a 
marriage between the veteran and another person occurring 
prior to his first marriage to D.M.B.

After careful review of the evidence on file, the Board finds 
the veteran's testimony that he was not married to another 
person before he was married to D.M.B. to be credible and 
supported by the documents of record.  Although the veteran 
in March 1998 reported that he had a common law marriage, 
which ended in 1968, following which he married and then 
remarried a different woman with whom he had a son, the Board 
notes that the veteran's service medical records are silent 
for any mention of a spouse during the time he was in 
service.  
In addition, while the veteran reported in May 1989 that the 
second woman he married is the mother of his son, the record 
shows that he was referring to his second marriage to D.M.B., 
particularly as he described his marriage to S.K.M. as only 
his second marriage.  The Board also notes that while the 
veteran, on a VA form received in February 1998, reported 
that he had been married five times, on similar forms filed 
in August 1978, October 1979 and October 1982, the number of 
times he reported he had been married were in accord with the 
official marriage and divorce certificates on file.  The 
Board also notes that in other private medical records on 
file the marital history provided by the veteran is 
consistent with his assertion that D.M.B. was his first 
spouse. 

Although the veteran has not been entirely consistent 
throughout the years in describing his marital history, 
nevertheless, the evidence as a whole is consistent with his 
assertion that D.M.B. was his first spouse.  As discussed 
previously, documents on file demonstrate that he is no 
longer legally married to D.M.B., and that he is currently 
married to S.K.M.  

In the absence of proof of marriage to another woman under 
38 C.F.R. § 3.205, prior to his divorce of D.M.B., the Board 
finds that there is no legal impediment to the veteran's 
marriage to S.K.M., and that their marriage is valid for VA 
purposes.


ORDER

The veteran's marriage to S.K.M. is recognized as valid for 
VA purposes.  The appeal is granted.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



